DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 23, 2022 has been entered. Claims 1-18 and 20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 7, 2022.
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
Haran teaches strands, not rigid bars:
Applicant argues that the rejection of claim 1 was improper because Haran fails to teach rigid copper bars, but instead teaches copper strands.  This argument is not persuasive. “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification", MPEP 2111. 
The windings 64 of Haran are made of strands copper 62 and twisted together take the shape of the complete windings ("An example application of insulation according to the invention is illustrated in FIG. 5. (For convenience of presentation, only a subset of wire strands and bundles are illustrated in FIG. 5), in the implementation illustrated, the windings 62 are fundamentally formed from single strands 64 of copper, which are insulated with single polyimide insulation”, [0066]). There is no reason why this fact is not consistent with the windings being interpreted as rigid copper bars. 

    PNG
    media_image1.png
    299
    526
    media_image1.png
    Greyscale

Unlike fibers making a rope, the strands making the windings are copper to be used in an electric motor. The finished product of the windings 62 can be seen in Fig. 4B which would include copper bars (area being measured by 74) which would also be rigid precisely because of this wire copper strand process. Furthermore, copper itself is a metal and a structure made out of metal would be considered rigid under the broadest reasonable interpretation of the word. Lastly, it would be absurd for windings in an electric motor to not be rigid such as the fibers making up a rope as argued by the applicant due to the strong forces experienced by components of an electric motor. 
It would be impossible to combine the inventions:
 	Applicant argues that it would be impossible to combine the axially arranged magnets of Patel with the circumferentially arranged magnets of Haran because Patel teaches a linear motor and Haran teaches a rotating motor. 
In response to this argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396, MPEP 2141.03.
In this case, one of ordinary skill in the art would have been motivated to take the axial Halbach array of Patel and apply it to the magnet ring of Takahashi in view of Haran because this would better focus the magnetic flux between the rotor and stator along the axial direction (“As is well known, a Halbach array is an arrangement of permanent magnets, the plurality of magnets making up the array being arranged to provide a strong magnetic field on one side (‘the strong field side’) and a weak magnetic field (‘the weak field side’) on the other side, relatively speaking”, [0022]).This advantage is true regardless of if the motor is linear or rotary so long as the rotor and stator extend to face each other at some point along the axial direction.
The combination fails to teach a Halbach perpendicular to the direction of motion:
Applicant correctly points out that both Haran and Patel teach Halbach arrays along the direction parallel to the direction of motion. However, neither original nor amended claim 1 require a Halbach array that is perpendicular to the direction of motion. If the claim was amended to incorporate such language, then the current rejection would be overcome. However, this argument is irrelevant to the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20220166290 A1, hereinafter “Takahashi”) in view of Haran (US 20200007007 A1) and Patel et al. (US 20200313481 A1, hereinafter “Patel”).
Regarding claim 1, Takahashi teaches an electric machine (Fig. 1, 1) (“The motor 1 is a brushless DC motor which is used in, for example, a fan of an air conditioner and driven by an inverter”, [0025]) comprising: 
a shaft (Fig. 1, 11), which is mounted so as to rotate around a central rotation axis (Fig. 1, C1);

    PNG
    media_image2.png
    464
    658
    media_image2.png
    Greyscale

a rotor (Fig. 2, 2) with permanent magnets (Fig. 2, 23) (“The magnet 23, which is a permanent magnet, is inserted in each magnet insertion hole 22”, [0034]) which is fitted to the shaft so as to rotate together with the shaft (“The shaft 11 serves as a rotation shaft of the rotor 2”, [0026]); 

    PNG
    media_image3.png
    541
    454
    media_image3.png
    Greyscale

a stator (Fig. 1, 5) (“FIG. 4(A) is a plan view illustrating the stator 5. FIG. 4(B) is a side view illustrating the stator 5”, [0048]) with a tubular, cylindrical shape (see Fig. 4B, 5 for the tubular cylindrical shape), which is arranged around the rotor so as to enclose, on the inside, the rotor (“The mold stator 4 includes a stator 5 having an annular shape and surrounding the rotor 2”, [0026]) and has a magnetic core, which consists of a series of laminations made of a ferromagnetic material (“The stator core 51 is famed of a plurality of stacking elements that are stacked in the axial direction and integrally fixed by crimping, welding, bonding, or the like. The stacking elements are, for example, electromagnetic steel sheets”, [0045]) and is longitudinally crossed by a plurality of stator slots (Fig. 4A, space where coils 53 insert into); and 
a stator winding (Fig. 4A, 53 “coils”),

    PNG
    media_image4.png
    450
    457
    media_image4.png
    Greyscale

wherein the rotor (Fig. 2, 2) comprises a plurality of magnetic elements (Fig. 2, 23), and all have a similar magnetic configuration; and 
Takahashi does not teach wherein the windings comprise a plurality of copper rigid bars or wherein the plurality of magnetic elements are arranged beside one another and in contact with each other around the rotation axis so as to form a closed ring with no gaps between two adjacent magnetic elements, or 
wherein each magnetic element is formed by a column of permanent magnets which all have a same shape and
wherein the permanent magnets are axially arranged one after the other and have polarities oriented in a different way according to a Halbach array.
	Haran teaches a stator and rotor for an electric machine (“In particular, the illustrated configuration of the motor 40 includes a relatively thin ring-shaped stator 42 surrounding a relatively thin ring-shaped rotor 44, which can be configured according to principles of this disclosure”, [0052]) 

    PNG
    media_image5.png
    343
    512
    media_image5.png
    Greyscale

wherein the plurality of magnetic elements are arranged beside one another around the rotation axis so as to form a closed ring with no gaps between two adjacent magnetic elements (the plurality of magnetic elements can be seen up close in Fig. 3B, 50 and they can be seen to form a closed ring in Fig. 1B, 44).

    PNG
    media_image6.png
    318
    357
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electric machine of Takahashi by making the magnetic elements be arranged in a closed circle as taught by Haran.
	Making the magnetic elements form a closed ring has the advantage of increasing the interaction area between the stator and rotor which would also facilitate better energy transfer. 
	Takahashi in view of Haran still does not teach wherein each magnetic element is formed by a column of permanent magnets which all have a same shape and wherein the permanent magnets that make up the magnetic elements are axially arranged one after the other and have polarities oriented in a different way according to a Halbach array.
	Patel teaches a rotor for an electric machine (“The machine comprises a stator and a rotor, the rotor comprising a Halbach magnet array mounted on a fibre-reinforced polymer rotor frame”, [abstract]) wherein the permanent magnets that make up the magnetic elements (Fig. 4b, 1st array and 2nd array) are axially arranged one after the other and have polarities oriented in a different way according to a Halbach array (Fig. 4b, the arrows in the permanent magnets indicate a Halbach array and is oriented axially, not circumferentially like in Haran).

    PNG
    media_image7.png
    503
    528
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric machine of Takahashi in view of Haran to have the magnetic elements made up of an axially formed Halbach array as taught by Patel.
	This would have the advantage of focusing the magnetic field of the permanent magnets in the rotor towards the stator which would facilitate better torque transfer between the rotor and stator (“As is well known, a Halbach array is an arrangement of permanent magnets, the plurality of magnets making up the array being arranged to provide a strong magnetic field on one side (‘the strong field side’) and a weak magnetic field (‘the weak field side’) on the other side, relatively speaking”, [0022]).
	Regarding claim 2, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1.
Takahashi does not teach wherein: in each magnetic element groups of four permanent magnets are repeated cyclically; and in each group of four permanent magnets, the four permanent magnets respectively have: a polarity axially arranged in a first direction, a polarity circumferentially arranged in a second direction that is perpendicular to the first direction, a polarity axially arranged in a third direction opposite to the first direction, and a polarity arranged circumferentially in a fourth direction opposite to the second direction.
Patel further teaches wherein: in each magnetic element groups of four permanent magnets are repeated cyclically; and in each group of four permanent magnets, the four permanent magnets respectively have: a polarity axially arranged in a first direction, a polarity circumferentially arranged in a second direction that is perpendicular to the first direction, a polarity axially arranged in a third direction opposite to the first direction, and a polarity arranged circumferentially in a fourth direction opposite to the second direction (Fig. 4b, 1st and 2nd arrays are both made up of two sets of four magnets, the horizontal arrows are axially arranged and the vertical arrows are circumferentially arranged). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric machine of Takahashi in view of Haran and Patel to have the magnetic elements made up of an axially formed Halbach array as taught by Patel.
	This would have the advantage of focusing the magnetic field of the permanent magnets in the rotor towards the stator which would facilitate better torque transfer between the rotor and stator (“As is well known, a Halbach array is an arrangement of permanent magnets, the plurality of magnets making up the array being arranged to provide a strong magnetic field on one side (‘the strong field side’) and a weak magnetic field (‘the weak field side’) on the other side, relatively speaking”, [0022]).
Regarding claim 3, Takahashi in view of Haran and Patel teaches the electric machine according to claim 2. 
Takahashi does not teach wherein each magnetic element consists of an integer of groups of four permanent magnets and thus comprises a number of permanent magnets which is an integer multiple of four.
Patel further teaches wherein each magnetic element consists of an integer of groups of four permanent magnets and thus comprises a number of permanent magnets which is an integer multiple of four (Fig. 4b, both the 1st and 2nd array have 8 permanent magnets which is an integer multiple of 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric machine of Takahashi in view of Haran and Patel to have the magnetic elements made up of an axially formed Halbach array as taught by Patel.
Using integer multiples of four would have the advantage of ensuring the Halbach array worked most effectively by cancelling the forces on the weak side in a balanced manner. (“As is well known, a Halbach array is an arrangement of permanent magnets, the plurality of magnets making up the array being arranged to provide a strong magnetic field on one side (‘the strong field side’) and a weak magnetic field (‘the weak field side’) on the other side, relatively speaking”, [0022]) (note that the first four magnets of the 1st or 2nd array in Fig. 4b characterize a Halbach array and the second set of four is simply repeating the first half). 
Regarding claim 4, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1. 
Takahashi does not teach wherein the permanent magnets in each magnetic elements are arranged so as to nullify the magnetic field radially on the inside of the permanent magnets and to maximize the magnetic field radially on the outside of the permanent magnets.
Patel further teaches wherein the permanent magnets in each magnetic elements are arranged so as to nullify the magnetic field radially on the inside of the permanent magnets and to maximize the magnetic field radially on the outside of the permanent magnets (“As is well known, a Halbach array is an arrangement of permanent magnets, the plurality of magnets making up the array being arranged to provide a strong magnetic field on one side (‘the strong field side’) and a weak magnetic field (‘the weak field side’) on the other side, relatively speaking”, [0022]) (note that the magnetic arrangement of the 1st and 2nd array is a Halbach array).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric machine of Takahashi in view of Haran and Patel to have the magnetic elements made up of an axially formed Halbach array as taught by Patel.
	This would have the advantage of focusing the magnetic field of the permanent magnets in the rotor towards the stator which would facilitate better torque transfer between the rotor and stator.
	Regarding claim 5, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1. 
Takahashi does not teach wherein the rotor is free from a ferromagnetic material arranged radially on the outside of the permanent magnets and is free from a ferromagnetic material arranged radially on the inside of the permanent magnets.
Patel further teaches wherein the rotor is free from a ferromagnetic material arranged radially on the outside of the permanent magnets and is free from a ferromagnetic material arranged radially on the inside of the permanent magnets (“It may be that the rotor, for example the rotor frame, does not include any magnetic, for example ferromagnetic or magnetic metallic, components, for example for manipulation of the magnetic flux”, [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric machine of Takahashi in view of Haran and Patel so that the magnetic elements did not have any ferromagnetic material arranged on the radial inside or outside of the magnetic elements as taught by Patel. 
This would have the advantage of reducing the weight of rotor by utilizing less ferromagnetic material (“It may be that the rotor, for example the rotor frame, does not include any magnetic, for example ferromagnetic or magnetic metallic, components, for example for manipulation of the magnetic flux. As such materials typically used in rotors of electromotive machines are typically dense, not utilising these materials in the rotor frame may reduce the weight of the rotor”, [0018]). 
Regarding claim 11, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1.
Takahashi further teaches wherein the shaft (Fig. 2, 11) has a hub (Fig. 2, 25a) supported by bearings (“One bearing 12 that supports the shaft 11 is held by the bracket 15”, [0047]) (see Fig. 1, 12 and 13), a rim (Fig. 2, 25c), which is arranged around the hub at a given distance from the hub and supports the magnetic elements (Fig. 2, rim 25c supports the magnetic elements 23 via core 21), and a plurality of spokes (Fig. 2, 25b), which develop radially and connect the hub to the rim so that between the hub and the rim there is some empty space (Fig. 2, 26).
Regarding claim 13, Takahashi in view of Haran and Patel teaches the electric machine according to claim 11.
Takahashi further teaches wherein the spokes (Fig. 2, 25b) are shaped so as to cause the air present inside the shaft to have an axially oriented component of motion (“Similarly, in the indoor fan 520 (FIG. 15(A)), the rotation of the rotor 2 of the motor 1 rotates the blade 521 to blow air to the inside of the room”, [0151]) (in other words, the electrical machine of Takahashi is designed to be used in a fan such that air blows axially out of the hub 506).

    PNG
    media_image8.png
    459
    268
    media_image8.png
    Greyscale

Regarding claim 16, Takahashi in view of Haran and Patel teaches the electric machine according to claim 13.
Takahashi further teaches wherein: a casing (Fig. 1, 40) is provided, which houses, on the inside, the stator (Fig. 1, 5) and has a cylindrical central body (Fig. 1, 4), which is arranged around the magnetic core (Fig. 1, 51) of the stator (Fig. 1, 5) and two caps (Fig. 1, 3 and 14) which close the central body on the opposite sides thereof. 
Regarding claim 17, Takahashi in view of Haran and Patel teaches the electric machine according to claim 11.
Takahashi further teaches wherein the spokes (Fig. 2, 25b) are shaped so as to generate, during the rotation of the shaft, a predetermined sound (the spokes of Takahashi provide the structure needed to teach this functional limitation, see MPEP 2114(II)) (Takahashi contemplates the spoked shaft being used in a fan which is well known to one of ordinary skill in the art to produce a sound when the shaft is rotated and air moves through the spokes). 
Regarding claim 18, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1. Takahashi further teaches wherein: a casing (Fig 1, 40) is provided, which houses, on the inside, the stator (Fig. 1, 5) and has a cylindrical central body (Fig. 1, 4), which is arranged around the magnetic core (Fig. 1, 51) of the stator (Fig. 1, 5) and two caps (Fig. 1, 14 and 3) which close the central body on the opposite sides thereof; and a heat exchanger (“The heat dissipation member 3 is a heat sink and is made of, for example, a metal such as aluminum”, [0058]) is coupled to at least one cap (Fig. 1, 3).

    PNG
    media_image9.png
    485
    669
    media_image9.png
    Greyscale

Regarding claim 20, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1. 
Takahashi further teaches wherein the stator windings (Fig. 4A, 53 “coils”) are inserted in corresponding stator slots and are covered, on the outside, with an insulating coating (“The stator 5 includes a stator core 51, an insulating portion 52 provided on the stator core 51, and coils 53 wound on the stator core 51 via the insulating portion 52”, [0044]) (see Fig. 3 for insulating coating 52 around windings 53).
Takahashi does not teach wherein the windings comprise a plurality of copper rigid bars. 
Haran further teaches wherein the windings comprise a plurality of copper rigid bars (“in the implementation illustrated, the windings 62 are fundamentally formed from single strands 64 of copper, which are insulated with single polyimide insulation”, [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electric machine of Takahashi in view of Haran and Patel by making the windings out of copper bars as taught by Haran.
Making the windings out of copper has the advantage of using a highly conducting material for the windings which has the further advantage of leading to a stronger current in the stator to facilitate better energy transfer to the rotor.
Claim(s) 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, and Takano et al. (US 10581288 B2, hereinafter “Takano”).
Regarding claim 6, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1.
Takahashi does not teach wherein the rotor comprises a containment element, which is arranged around the magnetic elements.
Takano teaches an electric machine wherein the rotor (Fig. 3, 30) comprises a containment element (Fig. 3, 33), which is arranged around the magnetic elements (Fig. 3, 32) (“The sheath tube 33 is a cylindrical member for covering the permanent magnets 32”, col. 5, 4-5).

    PNG
    media_image10.png
    480
    412
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by surrounding the magnetic elements with a sheath as taught by Takano.
	This would have the advantage of providing the magnetic elements with greater mechanical support (“The sheath tube 33 is fitted to the outer circumferential surface of the permanent magnets 32, and thus it is possible to reduce the dropping off of the permanent magnets 32 from the rotor 30 by centrifugal force produced by the rotation of the rotor 30, col. 5, 9-13). 
Regarding claim 8, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1.
 Takahashi does not teach wherein the magnetic elements are directly mounted on 15an outer wall of the shaft.
Takano teaches an electrical machine wherein the magnetic elements (Fig. 3, 32) are directly mounted on an outer wall of the shaft (Fig. 3, 31) (the examiner is interpreting the second support 31 to be part of the rotor shaft in accordance with the broadest reasonable interpretation, see MPEP 904.01). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by mounting the magnetic elements directly on the shaft as taught by Takano.
This would have the advantage of reducing the size and weight of the electric machine since there is not an extended ferromagnetic rotor core between the magnets and the shaft. 
Regarding claim 9, Takahashi in view of Haran, Patel, and Takano teaches the electric machine according to claim 8.
Takahashi does not teach wherein each magnetic element is glued to the outer wall of the shaft by means of a second glue, which preferably is an electric insulator.
Takano further teaches wherein each magnetic element (Fig. 2B, 32) is glued to the outer wall of the shaft (Fig. 2B, 31) by means of a second glue (Fig. 2B, 34), which preferably is an electric insulator (“The permanent magnets 32 are adhered through an adhesive layer 34 to the outer circumferential surface of the sleeve 31”, col. 4, 66 to col. 5, 1). 

    PNG
    media_image11.png
    465
    514
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran, Patel, and Takano by attaching the magnetic elements to a shaft using a glue as taught by Takano.
This would have the advantage of better securing the magnetic elements to the shaft during high speed rotation of the device. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, and Takaki (US 20190305619 A1).
Regarding claim 7, Takahashi in view of Haran and Patel teaches the electric machine according to claim 1.
Takahashi does not teach wherein, in each magnetic element the single permanent magnets are glued to one another through the interposition of a first glue, which preferably is an electric insulation.
Takaki teaches a rotor (Fig. 11, 5B) for an electric machine wherein, in each magnetic element (Fig. 11, line of magnet pieces 50) the single permanent magnets (Fig. 11, 50) are glued to one another through the interposition of a first glue (Fig. 11, dark adhesive Ad is seen between magnet pieces 50) (“The magnet pieces 50 are fixed to each other by the magnet adhesive film 562”, [0118]), which preferably is an electric insulation.

    PNG
    media_image12.png
    756
    375
    media_image12.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by using a glue to connect the permanent magnets as taught by Takaki. 
	This would have the advantage of increasing the fixing strength between the permanent magnets (“As described above, the magnet piece 50 includes the magnet piece upper surface inner adhesive holding portion 501, the magnet piece lower surface inner adhesive holding portion 502, the magnet piece upper surface outer adhesive holding portion 503, and the magnet piece lower surface outer adhesive holding portion 504, and thus, the fixing strength between the magnet pieces 50 can be improved”, [0130]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, Takano, and De Filippis et al. (US 20090142203 A1, hereinafter “De Filippis”).
Regarding claim 10, Takahashi in view of Haran, Patel, and Takano teaches the electric machine according to claim 8.
Takahashi does not teach wherein the outer wall of the shaft has a plurality of seats, each of which is adapted to accommodate a corresponding magnetic element.
De Filippis teaches a rotor (Fig. 7, 3) for an electrical machine wherein the outer wall of the shaft (Fig. 7, outer circumferential region of 3) has a plurality of seats (Fig. 7, space where 26 inserts into), each of which is adapted to accommodate a corresponding magnetic element (Fig. 7, 26).

    PNG
    media_image13.png
    534
    512
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran, Patel, and Takano by including the seat of De Filippis on the outer region of the shaft. 
This would have the advantage of providing a mechanically secure region to attach the magnetic members to the shaft. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, and Ueda et al. (US 20180198332 A1, hereinafter “Ueda”).
Regarding claim 12, Takahashi in view of Haran and Patel teaches the electric machine according to claim 11.
Takahashi does not teach wherein between the rim and the magnetic elements an electrically insulating layer is interposed.
Ueda teaches a rotor for an electrical machine (“A rotary electric machine in an embodiment includes a stator, and a rotor capable of rotating around a rotation center”, [abstract]) wherein between the rim (Fig. 5, radially outer region of 101) and the magnetic elements (Fig. 5, 131) an electrically insulating layer (Fig. 5, 37) is interposed (“The supporting member 137 is composed of an insulative material, such as an insulative synthetic resin material, as one example”, [0045]).

    PNG
    media_image14.png
    467
    487
    media_image14.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by placing an electrically insulating material between the shaft and magnetic elements as taught by Ueda.
	This would have the advantage of increasing machine performance by decreasing eddy current effects (“In the first embodiment, the magnet 131 is supported by the supporting member 137 for which at least the contact region contacting with the magnet 131 is composed of an insulative material. According to such a configuration, the magnet 131 on which the slit 136 is provided can be fitted to the rotor 130 via the supporting member 137 more easily, more rapidly, or more solidly, for example. Furthermore, it is possible to suppress the occurring of an eddy current in which a current path that flows through the supporting member 137 bypassing the slit 136 and a current path that flows through the portions other than the slit 136 in the magnet 131 are connected, for example. That is, according to such a configuration, it is possible to suppress the decreasing in the torque of the rotary electric machine 100 due to an eddy current flowing through the magnet 131”, [0051]). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, and Koerner et al. (US 20190386538 A1, hereinafter “Koerner”).
Regarding claim 14, Takahashi in view of Haran and Patel teaches the electric machine according to claim 13.
Takahashi further teaches wherein: a casing (Fig. 1, 40) is provided, which houses, on the inside, the stator (Fig. 1, 5) and has a cylindrical central body (Fig. 1, 4), which is arranged around the magnetic core (Fig. 1, 51) of the stator (Fig. 1, 5), and two caps (Fig. 1, 3 and 14), which close the central body on the opposite sides thereof.
 Takahashi does not teach between an outer surface of the magnetic core of the stator and an inner surface of the central body of the casing an annular hollow space is obtained, which is designed to allow an air flow to circulate.
Koerner teaches an electrical machine (“An electric machine has a rotor on a rotor shaft”, [abstract]) wherein between an outer surface of the magnetic core of the stator and an inner surface of the central body of the casing an annular hollow space (Fig. 1, 14) is obtained, which is designed to allow an air flow to circulate (“The first cooling channels 14 are therefore arranged in the casing 7 or between the casing 7 and stator 5. They are closed off tangentially and—apart from in the region of an air inlet 15 (more on this shortly)—likewise closed off radially. A cooling air flow 16 which is fed to the first cooling channels 14 via the air inlet 15 can therefore only escape from the first cooling channels 14 at the axial ends of the first cooling channels 14, but not in the radial or tangential direction”, [0042]). 

    PNG
    media_image15.png
    348
    538
    media_image15.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by including an annular cooling channel between the stator and the casing as taught by Koerner. 
	This would have the advantage of allowing the air flowing through the motor of Takahashi to double as a cooling system for the motor (“In enclosed electric machines of this type in the prior art there is frequently, inside the enclosure, an internal cooling circuit by which heat arising in the rotor, and to some extent also heat arising in the winding head of the stator, is dissipated to the stator. The stator itself is cooled as a result of cooling air being fed into axially oriented cooling channels at one axial end, and emerging from the cooling channels again at the other axial end. The cooling channels are routed on the outer periphery of the stator—that is to say radially on the outside”, [0006]). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Haran, Patel, and Huang et al. (CN 110460198 A, hereinafter “Huang”).
Regarding claim 15, Takahashi in view of Haran and Patel teaches the electric machine according to claim 13.
Takahashi does not teach wherein an air flow generated by the rotation of the spokes closes by exclusively flowing through an air gap existing between the rotor and the stator in an opposite direction.
Huang teaches an electric machine (“The invention relates to the technical field of electric motors, in particular to a high-speed permanent magnet motor”, [0002]) wherein an air flow generated by the rotation of the spokes closes by exclusively flowing through an air gap existing between the rotor and the stator in an opposite direction (“a fan is fixed on the rotating shaft of the motor, and the fan is arranged on the closed-loop air duct to drive the air on the closed-loop air duct to circulate and flow”, [0010]) (see arrows in Fig. 1 indicate air flow exclusively through gap 19 to close the loop). 

    PNG
    media_image16.png
    241
    462
    media_image16.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric machine of Takahashi in view of Haran and Patel by having the air flow in closed loop through the air gap as taught by Huang.
	This would have the benefit of using the air generated by the fan to cool the rotor and avoid demagnetization of the permanent magnets on the rotor (“The existing typical high-speed permanent magnet motor does not have a structure for cooling the rotor, and the increase of the rotor temperature will directly lead to the demagnetization of the permanent magnet”, [0005]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834